EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was attempted on 14 October 2021.  The phone number listed for the attorney of record was called, but was disconnected.  The attorney’s main office number was called, and the examiner was directed to call the assignee company number.  The assignee company’s number was called, but was also disconnected.  
The application has been amended as follows: 

Claim 1 has been amended to read
-- An articulated elongated component assembly comprising:
a support frame connected to at least a. portion of an agricultural implement;
an elongated component positioned on a. lateral side of the support frame;
at least one articulated joint including at least one arm connecting said elongated component to said support frame permitting relative movement in at least one plane;
a brake assembly connected to a portion of said at least one articulated joint and biased to lock relative movement at said at least one articulated joint in the absence of an input;
an actuator connected to said brake assembly to unlock said brake assembly upon the receipt of an input; and

wherein said actuator comprises a fluid responsive valve element for releasing said brake assembly upon receipt of fluid pressure, and a valve for controlling fluid pressure to a fluid responsive piston upon an operator input for releasing said brake assembly. --

Allowable Subject Matter
Claims 1-6 and 8 are hereby allowed with the above examiner’s amendment to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657